Citation Nr: 1501771	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral lower extremity pain and numbness, to include as secondary to a low back disability.

3. Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992, from December 1995 to August 1996, and from February 2003 to May 2004.  The Veteran served additional periods of service, other than those listed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issues of entitlement to service connection a low back disability and bilateral lower extremity numbness and pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have hearing impairment in the right or left ear as defined by VA.


CONCLUSION OF LAW

The Veteran does not have right of left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection for bilateral hearing loss was received in October 2009.  Through the October 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran has not identified any medical records outside the claims file as outstanding.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA examination to determine the nature and etiology of any hearing loss.  As will be discussed in greater detail below, the results of that examination show that the Veteran does not suffer from bilateral hearing loss for VA purposes.  There is no argument that the examination was inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A review of the evidence of record reveals that the Veteran does not possess hearing loss in either ear for VA purposes.  The Veteran was afforded a VA examination in March 2010.  There, he underwent an audiogram, which showed pure tone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
10
15
35
35
Left Ear
15
15
25
30
35

The June 2010 audiogram also revealed speech recognition scores 98 in the right ear and 94 in the left ear as a result of the Maryland CNC test.  None of the pure tone thresholds was 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels in either ear.  Finally, the Veteran's speech recognition scores were not less than 94 percent as a result of the Maryland CNC Test.  No other post-service pure tone threshold testing with respect to the Veteran's purported bilateral hearing loss has been performed. 



The Board acknowledges the Veteran's assertions that he was exposed to noise during his active duty.  However, in this instance, the existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131. See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought. Here, there is no competent medical evidence reflective of a bilateral hearing impairment as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim. 

Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that his current low back disability is related to service.  

Upon entry into the Veteran's first period of active service, it was noted that the Veteran underwent surgery at age 17 to "put tender back together."  May 1988 Entrance Report of Medical History.  The Veteran's subsequent service treatment records note several episodes of low back pain throughout service.  

The Veteran was afforded a VA examination in March 2010.  There, the examiner opined that it was less likely as not that the Veteran's low back disability was related to service.  The examiner explained that the Veteran experienced low back pain throughout service.  But, the examiner stated "[d]uring his service, he had no specific injury events, he had back pain after running."  The examiner explained that an in-service x-ray revealed that the Veteran experienced recurrent posterior disk protrusion.  The examiner stated that the disability was unlikely caused by running.  

A VA medical opinion was rendered in April 2010.  There, the authoring physician stated that it is less likely than not that the Veteran's time in service caused a permanent aggravation of his low back condition.  As rationale, the physician stated that while the Veteran had back pain during a run in service, that pain was merely a manifestation of his back condition, which is  ". . .degenerative disc disease s/p 3 MVA's and a lumber laminectomy in 1993."  The examiner explained that "[t]here is nothing any more physically traumatic about a PT run as there is with heavy lifting, etc, when his back would bother him in nonservice periods."

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111 , VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service, and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

However, the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions." Id. , at (b)(1).  See also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson, 7 Vet. App. at 470 (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service); Crowe, 7 Vet. App. at 246 (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional). 

If, however, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability. In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

The March 2010 and April 2010 are inadequate for determining whether service connection for a low back disability is warranted.  It is not clear whether the Veteran's preexisting low back disability was permanently aggravated during any period of service.  To that end, both examiners' opinions explain that the Veteran's back disability was not caused or aggravated by a run in 2009.  However, there is no explanation as to whether a back disability was caused or aggravated by some other event.  Specifically, an August 1996 Statement of Medical Examination and Duty Status states that the Veteran "aggravated back surgery."  The statement goes on to explain that the Veteran "[a]ggravated back by lifting heavy objects."  The March 2010 opinion does not discuss this event at all.  Likewise, the April 2010 opinion does not discuss that event either.  Further, the April 2010 opinion even suggests that "heavy lifting" can be "physically traumatic" unlike a run.  It is simply not clear whether the Veteran's current low back disability was the back disability that was noted prior to the Veteran's entry to his first period of active service or whether any preexisting low back disability was permanently aggravated by service.  On remand, a comprehensive medical opinion addressing the etiology of the Veteran's current low back disability must be obtained.

As the Veteran has claimed that his bilateral lower extremity disability is secondary to his low back disability, those issues are inextricably intertwined.  As disposition of the Veteran's low back claim may impact his bilateral lower extremity claim, the Board will defer adjudication of that issue pending further development and adjudication of the low back claim.  

Finally, the Board notes that the exact contours of each of the Veteran's periods of service are unclear.  For example, the RO noted that it did not possess any of the personnel records from the Veteran's latest period of active service.  See December 2009 Record of RO.  On remand, the RO should verify each period of the Veteran's service and obtain all outstanding service personnel records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify all of the Veteran's periods of military service, including all dates and types of service (i.e., ACDUTRA, INACDUTRA, and active duty). 

2. Obtain any outstanding Form DD-214s and all of the Veteran's personnel records.  If these records are unobtainable, a negative reply should be noted in writing and associated with the claims file and the Veteran should be notified.

3. Return the claims file, including a copy of this remand, to the April 2010 VA examiner for an addendum opinion.  The examiner must review the claims file.

The examiner should offer opinions to the following questions:

(a) As to each low back disability diagnosis rendered, is the surgery "put tender back together" at age 17 the same disability as the Veteran's current low back disability?

(1)  If the answer is yes, is it at least as likely as not (50 percent probability) that the low back disability that pre-existed entrance into service was aggravated to a permanent degree during service beyond that which would have been expected given the normal progression of the disability during any of the Veteran's periods of service?

In so answering, the examiner must specifically explain the significance of the August 1996 Statement of Medical Examination and Duty Status, which states that the Veteran "aggravated back surgery."

(2) If the answer is no, proceed to (b).

(b) As to each low back disability that is not of the same disability noted on entrance to service:

(1) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had this specific low back disability prior to his entry onto active duty?

(2) If the answer to (b)(1) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing low back disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(3) If the answer to either (b)(1) or (b)(2) is no, is it at least as likely as not (50 percent probability) that the Veteran's low back disability had its onset in service?

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled. If the previous examiner is no longer available, then the requested opinion and any examination should be rendered by another qualified examiner.

4. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


